DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed November 3, 2020 via RCE. Claims 1-20 are currently pending, of which claims 1-4, 8, 11-14, and 18-20 are currently amended.
Response to Arguments
Claim Objections
Applicant has amended the claims at issue and argues these amendments overcome the previous objections. In response to these amendments, new objections are introduced and detailed below.

Prior Art Rejections
Applicant’s amendments with regards to the previously cited art have been fully considered and are moot.
Applicant generally argues that the claim amendments overcome the previously cited art with respect to independent claims 1, 11, and 19, as well as the dependent claims. See Remarks 11-12. These arguments are moot and new reference DeVorchik has been introduced to replace the teachings of Whalen and teach the limitations of the claim at issue. Specifically, DeVorchik discloses a hierarchical tree structure interface where individual data objects/files have particular paths, with each of the individual files having multiple properties associated therewith. Additionally, there are paths for the hierarchical units and the tree layout is displayed in a navigational panel along with See DeVorchik Figs. 2A-3 and paras. [0026-27], [0055], [0060-61], [0065], [0069], and [0073-75].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Claim Objections
Claims 2, 8, 12, and 18 are objected to for the following informalities:
Claim 2 recites “a first one of the units” and while not an issue of indefiniteness, to simplify the language and prevent any potential confusion, Examiner suggests language that fully refers back to the units as claimed in claim 1. Therefore, Examiner recommends applicant refer to “a first one of the plurality of units…” Claim 12 recites similar language and is objected to for at least the same reasons therein.
Claim 8 recites “the unit hierarchy path attributes stored in the unit data records…” In order to prevent any potential confusion, Examiner suggests language that captures each unit hierarchy path and each individual “unit data record”. Examiner therefore recommends Applicant amend the language to “recursively modifying each corresponding unit data record[[s]]…” The claim implies a plurality of data records when claim 1 requires a minimum of just Claim 18 recites similar language and is objected to for at least the same reasons therein.
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVorchik et al. (U.S. Publication No. 2006/0242121; hereinafter “DeVorchik”).
As per claim 1, DeVorchik teaches a method performed by a computing system, the method comprising:
providing a plurality of unit data records representing a plurality of units in the computing system, wherein each unit data record corresponds to a respective unit of the plurality of units and stores a set of attributes of the respective unit; defining a plurality of unit nodes arranged in a unit hierarchy that hierarchically organizes the plurality of units based on a characteristic of the respective units, wherein each unit data record includes a unit hierarchy path attribute that identifies a unit hierarchy path that represents a location, in the unit hierarchy, of the unit node represented by the unit data record; receiving a configuration input that configures a particular one of the unit nodes (See DeVorchik Figs. 2A-3 and paras. [0026-27], [0055], [0060-61], [0065], [0069], and [0073-75]: hierarchical structure with individual files each having multiple properties associated with it. There are paths for the hierarchical units and the tree layout is displayed in a navigational panel along with various properties associated with the various nodes);
generating a modification to the unit hierarchy based on the configuration of the unit node; and automatically traversing the unit hierarchy comprising: identifying a plurality of descendent nodes that descend from the particular unit nod, in the unit hierarchy; and for each identified descendent node, modifying the unit hierarchy path attribute stored in the corresponding unit data record, that corresponds to the descendant node, to represent the modification to the unit hierarchy (See DeVorchik paras. [0075]: can modify the data units and their respective paths, and “all files or items tagged with a given property and/or path that is changed via the various functions described above may have their corresponding property data and/or path information updated to reflect the user made changes to the paths and/or properties”).

As per claim 2, DeVorchik further teaches generating a unit selection user input mechanism; based on detected user interaction with the unit selection user input mechanism, selecting a first one of the units; and accessing the unit hierarchy path attribute in a first one of the unit data records that represents the first unit (See DeVorchik Fig. 6 and para. [0075]: user can select nodes and update the nodes in the particular tree view as well as update their hierarchy properties).

As per claim 8, DeVorchik further teaches recursively modifying the unit hierarchy path attributes stored in the unit data records by recursively traversing multiple different paths from the selected node to leaf nodes in the unit hierarchy path (See DeVorchik paras. [0075] and [0080]: “all files or items tagged with a given property and/or path that is changed via the various functions described above may have their corresponding property data and/or path information updated to reflect the user made changes to the paths and/or properties”)

As per claim 9, DeVorchik further teaches wherein each leaf node in the unit hierarchy path corresponds to a unit of an organization deploying the computing system (See DeVorchik para. [0080]: can be applied to organizational/business structures “for such businesses that take advantage of the hierarchical nature of the individual corporation's structure”).

As per claims 11, 12, and 18, the claims are directed to a computing system that implements the same features as the method of claims 1, 2, and 8, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, DeVorchik also teaches at least one processor; memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to implement said method (See DeVorchik paras. [0041-43]).

As per claim 19, the claim is directed to a computing system that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, DeVorchik also teaches at least one processor; memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to implement said method (See DeVorchik paras. [0041-43]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVorchik as applied above, and further in view of Sweeney et al. (U.S. Publication No. 2010/0049766; hereinafter “Sweeney”).
As per claim 3, while DeVorchik teaches updating the hierarchical interface features further teaches traversing the hierarchy with the updated properties (See DeVorchik para. [0075]), DeVorchik does not explicitly teach generating a breadcrumb user interface control based on the unit hierarchy path attribute in the first unit data record, the breadcrumb user interface control being indicative of a location, within the unit hierarchy, of a first unit node that represents the first unit; and displaying the breadcrumb user interface control on a user interface display corresponding to the first unit data record.
Sweeney teaches these limitations of the claim (See Sweeney Fig. 34 and paras. [0526-532]: user interfaces for providing visualization of ancestors that pertain to various categories; para. [0665]: breadcrumb paths can be shown).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the hierarchical nodes and distribution of DeVorchik with the 

As per claim 4, while DeVorchik teaches updating the hierarchical interface features further teaches traversing the hierarchy with the updated properties (See DeVorchik para. [0075]), DeVorchik does not explicitly teach identifying a plurality of ancestor nodes, from which the first unit node depends, in the unit hierarchy; and generating the breadcrumb user interface control to include a plurality of different display elements, each corresponding to one of the identified ancestor nodes in the unit hierarchy path.
Sweeney teaches these limitations of the claim (See Sweeney Figs. 16A-B, 34-36 and para. [0348]: identifying multiple display elements that can show different parts of the traversed path from the first node to the furthest node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine DeVorchik with the teachings of Sweeney for at least the same reasons as discussed above in claim 3.

As per claim 5, while DeVorchik teaches updating the hierarchical interface features further teaches traversing the hierarchy with the updated properties (See DeVorchik para. [0075]), DeVorchik does not explicitly teach generating the breadcrumb user interface control to arrange the plurality of display elements in an ordered path to indicate a hierarchical relationship among the identified ancestor nodes in the unit hierarchy.
Sweeney teaches these limitations of the claim (See Sweeney Figs. 16A-B, 34-36 and para. [0348]: identifying multiple display elements that can show different parts of the traversed path from the first node to the furthest node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine DeVorchik with the teachings of Sweeney for at least the same reasons as discussed above in claim 3.

As per claim 6, while DeVorchik teaches further teaches wherein each of the plurality of display elements comprises an actuatable link (See DeVorchik Fig. 6 and para. [0075]: user can select nodes and update the nodes in the particular tree view as well as update their hierarchy properties), DeVorchik does not explicitly teach and further comprising: detecting user actuation of a given display element in the breadcrumb user interface control and, in response, navigating to a user interface display for a given ancestor node corresponding to the given display element.
Sweeney teaches these limitations of the claim (See Sweeney paras. [0526-532]: user interfaces for providing visualization of ancestors that pertain to various categories, where the user can interact with the various links to navigate to those locations in the hierarchy).


As per claim 7, while DeVorchik teaches updating the hierarchical interface features further teaches traversing the hierarchy with the updated properties (See DeVorchik para. [0075]), DeVorchik does not explicitly teach identifying ancestor nodes to the given ancestor node; and generating a given breadcrumb user interface control based on the identified ancestor nodes of the given ancestor node.
Sweeney teaches these limitations of the claim (See Sweeney paras. [0321-323]: different sets of parents and nodes can be grouped together, from root nodes to leaf nodes; Fig. 34 and paras. [0526-532]: user interfaces for providing visualization of ancestors that pertain to various categories; para. [0665]: breadcrumb paths can be shown).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine DeVorchik with the teachings of Sweeney for at least the same reasons as discussed above in claim 3.

As per claim 10, while DeVorchik teaches organizational business units, DeVorchik does not explicitly teach wherein each unit comprises a product.
Sweeney teaches this limitation of the claim (See Sweeney paras. [0174]: product catalogs that can benefit from the data structure).


As per claims 13-17, the claims are directed to a computing system that implements the same features as the method of claims 3-7, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 20, DeVorchik further teaches wherein the instructions provide: a hierarchy accessing component configured to: based on detected user interaction with a unit selection user input mechanism, select a first one of the units; and accessing the unit hierarchy path attribute stored in a first one of the unit data records that represents the first unit (See DeVorchik Fig. 6 and para. [0075]: user can select nodes and update the nodes in the particular tree view as well as update their hierarchy properties).
However, DeVorchik does not explicitly teach a breadcrumb control generation component configured to: generate a breadcrumb user interface control based on the unit hierarchy path attribute in the first unit data record, the breadcrumb user interface control being indicative of a location, within the unit hierarchy path, of a first unit node that represents the first unit; and a display system controller configured to: display the breadcrumb user interface control on a user interface display corresponding to the first unit record.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine DeVorchik with the teachings of Sweeney for at least the same reasons as discussed above in claim 3.
















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sundaram et al. (U.S. 2006/0047574) discloses updating hierarchical paths in a product object hierarchies, including modifying properties where only objects in the common inheritance path are updated.

Kumar (U.S. 9,383,905 B1) discloses an interface that provides for simple navigation of complex tree structures, including reflecting summary information for a particular level of a navigation path.

El-Jayousi et al. (U.S. 2014/0059488) discloses hierarchical data tree with propagation of node property updates, where flags can be set upwards and/or downwards for the propagation of the updates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142